Per Curiam.
The costs of an issue devisavit vel non must be borne by the parties, as they litigated for their individual interests and not for the benefit of the estate. The plaintiffs contended for their legacies under a supposititious will, and are no more entitled, as distributees, to contribution to the costs of litigation, than would a devisee, in the like circumstances, be entitled to the costs of an ejectment against the intestate’s heirs. It is a species of litigation of which the fund is not to bear the burthen.
Judgment below reversed, and judgment for defendants.